Citation Nr: 1214916	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  08-22 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from November 1967 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board remands the Veteran's claims for service connection for hearing loss and tinnitus for further development.  Although the additional delay is regrettable, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

In April 2008, the Veteran underwent VA examination, where the examiner found the Veteran to have bilateral high frequency sensorineural hearing loss and tinnitus.  In considering the medical nexus opinion provided by the examiner with regard to the Veteran's bilateral hearing loss, the Board finds it to be inadequate because it is unclear and based upon an improper rationale.  The examiner's opinion is unclear because he actually fails to provide an opinion as to the relation between noise exposure in service and the Veteran's current hearing loss.  Rather, the examiner states that "the factual evidence would indicate onset of this hearing loss occurred after period of service."  Unfortunately, that opinion does not address the correct legal standard necessary for adjudication of the Veteran's claim.  Instead, an opinion is needed as to whether it is at least as likely as not that the Veteran's current bilateral hearing loss is related to his claimed in-service noise exposure.

Furthermore, the rationale provided for the examiner's opinion is inadequate.  Initially, the examiner stated that the tests taken the day of the examination showed a bilateral high frequency sensorineural hearing loss "appearing cochlear in nature with reduced word understanding ability AU."  He did not explain the significance of the finding that the Veteran's hearing loss appears to be "cochlear in nature," and the Board does not know if there is any actual significance in that statement.  

Also, as part of his rationale, the examiner relies upon the fact that the Veteran's discharge examination showed his hearing to be within normal limits with no problems.  The question that the examiner needs to address, however, is not whether the Veteran's hearing was within normal limits upon discharge from service, but whether there was a threshold shift in the Veteran's hearing acuity during service.  A veteran is not required to show that hearing loss was present during active military service in order to establish service connection.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  Rather, he may establish the required nexus between his current hearing disability and his term of military service by showing that his current hearing disability resulted from personal injury suffered in the line of duty.  Id.  Claims for service connection must be considered on the basis of the places, types, and circumstances of a claimant's military service.  38 C.F.R. § 3.303(a) 

The Board notes that the Veteran's entrance examination report dated in July 1967 shows audiometric testing demonstrating the following puretone thresholds.  The Board also acknowledges that the standards under which audiometric results were reported changed in October 31, 1967, from reporting under standards set forth by the American Standards Association (ASA) to standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Although the entrance examination does not indicate what was used, it is assumed that ASA units were used as that was the standard the military was using in July 1967.  The Board has converted the ASA units (first threshold listed at each frequency) to ISO units (second threshold listed at each frequency) .




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
0(10)
5(15)
X
5(10)
LEFT
5(20)
15(25)
15(25)
X
5(10)

On the Veteran's separation examination report dated in September 1969, audiometric testing demonstrated the following puretone thresholds.  The Board notes that, as this test was conducted after October 31, 1967, that it is presumed that the standard used was ISO units.




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
X
25
LEFT
5
0
10
X
25

Thus, the examiner needs to clarify whether the results of these audiometric tests demonstrate a loss of hearing acuity during active service and, if so, if the Veteran's current hearing loss, therefore, had its onset in service.  In so doing, the examiner may also need to address whether the Veteran had a pre-existing hearing loss.

As the VA examiner who conducted the April 2008 audiology examination appears to be still employed at the VA Medical Center in Milwaukee, Wisconsin, the Board is sending the Veteran's claims file back merely for the examiner to clarify his prior medical opinion.  A new examination should not be scheduled unless the examiner finds that it is necessary for him to render the requested opinions.

Finally, as to the Veteran's claim for service connection for tinnitus, the Board finds that it is inextricably intertwined with the claim for service connection for bilateral hearing loss because the recent VA examiner opined that the Veteran's tinnitus is related to his hearing loss.  Consequently, as the hearing loss claim is being remanded, so must the claim for tinnitus as the outcome of the first will likely determine the outcome of the second.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the April 2008 VA audiology examination at the VA Medical Center in Milwaukee, Wisconsin and ask him to review the claims folder again (along with his prior examination report) and to provide an addendum to his prior examination report that addresses the following questions.  [If, for any reason, this examiner is unavailable, the Veteran should be scheduled for a VA audiological examination by an appropriate examiner to determine the nature and etiology of any bilateral hearing loss that he (the Veteran) may have.  Upon review of the claims folder, and examination of the Veteran, the examiner should opine as to the following:]

The examiner should explain the significance, if any, of his statement that the Veteran's bilateral hearing loss appears "cochlear in nature" and what that means in terms of whether the Veteran's hearing loss is the result of noise exposure versus some other etiology.  

Furthermore, the examiner should consider whether the Veteran may have had a pre-existing hearing loss in either one or both ears prior to entering service based upon the converted entrance audiometric findings.  If the examiner finds that there was a pre-existing hearing loss, then he/she should provide an opinion as to whether there was an increase in the hearing loss during service and, if so, whether such increase was due to the natural progression of the pre-existing hearing loss.  

If the examiner finds that the Veteran did not have a pre-existing hearing loss disability in either ear at entrance into active duty, the examiner should opine as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's current bilateral hearing loss is related to the reported in-service noise exposure.  In rendering this opinion, the examiner must address whether the audiometric test results shown on the Veteran's July 1967 entrance examination (as converted to ISO units above) and September 1969 separation examination demonstrate that his hearing underwent a threshold shift reflecting a loss of hearing acuity during service.  The examiner must also take into consideration the Veteran's report, if any, of having continuing symptoms of hearing loss since service.  

Please provide an explanation of the reasoning behind any opinion(s) provided.  If any opinion cannot be rendered without resorting to mere speculation, please so state and explain why an opinion cannot be given including whether additional evidence would help you in rendering the requested opinion.

2.  Then, after ensuring the adequacy of the examiner's response to the above instruction, the service connection claims on appeal should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

